 1   Ann M. Alexander, Esq.
     Nevada Bar No. 7256
 2   ERICKSON, THORPE & SWAINSTON
     99 West Arroyo Street
 3   Reno, Nevada 89509
     Telephone: (775)786-3930
 4   Facsimile: (775)786-4160
     Attorney for Defendants
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                        IN AND FOR THE DISTRICT OF NEVADA
 8
      FUENTES MILTON and SUZANA                      Case No. 3:19-cv-00144-MMD-WGC
 9    MONTOYA and M.F., a minor by
      and through his guardians ad litem
10                                                   STIPULATION AND ORDER
      MILTON FUENTES and SUZANA
                                                     EXTENDING TIME FOR
11    MONTOYA,                                       DEFENDANT TO RESPOND TO
12                                                   COMPLAINT
                           Plaintiff,
13
      v.
14
      LYON COUNTY SCHOOL DISTRICT,
15
      JERILEE KENT, and DOES 1-30,
16
                           Defendants.
17
18         IT IS HEREBY STIPULATED AND AGREED between the parties that
19   Defendants LYON COUNTY SCHOOL DISTRICT and JERILEE KENT shall have up
20   to and including May 31, 2019, to file their response to Plaintiff’s Complaint for
21   Damages [Jury Demand] (ECF No. 1). The response was originally due on April 10,
22   2019, and shall now be due on May 31, 2019.
23   [Remainder of page intentionally left blank.]
24
25
26
27
28

                                                     1
 1          This request is made not as an attempt to delay but to allow Defendants time to
 2   fully prepare a response to the complaint and to engage in early resolution efforts with
 3   Plaintiff.
 4          RESPECTFULLY SUBMITTED this 20th day of March, 2019.
 5                                             ERICKSON, THORPE & SWAINSTON, LTD
 6
 7                                             By: /s/ Ann M. Alexander
                                                       Ann M. Alexander, Esq. (SBN 7256)
 8                                                     99 West Arroyo Street
                                                       Reno, Nevada 89509
 9                                                     Telephone: (775) 786-3930
                                                       Attorney for Defendants
10
11
            RESPECTFULLY SUBMITTED this 20th day of March, 2019.
12
13                                             LAW OFFICES OF ROBERT KILBY

14
                                               By: /s/ Robert Kilby
15
                                                       Robert Kilby, Esq. (SBN 7402)
16                                                     1895 Plumas St., Suite 4
                                                       Reno, Nevada 89509
17                                                     (775)337-6670
18                                                     Attorney for Plaintiff

19
                                              ORDER
20
            Based on the above stipulation and good cause appearing, it is hereby ORDERED
21
     that Defendants shall have until May 31, 2019, to file their response to Plaintiff’s
22
     Complaint for Damages [Jury Demand].
23
24   Dated: March 22, 2019.
25
                                        _________________________________________
26                                      William G. Cobb
                                        United States Magistrate Judge
27
28

                                                     2
